                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

SHARON PRUETT,

                      Plaintiff,

v.                                                                 Civ. No. 19-817 SMV

ANDREW SAUL,
Commissioner of the Social Security Administration,

                      Defendant.


      ORDER ON UNOPPOSED MOTION TO EXTEND BRIEFING DEADLINES

       THIS MATTER coming before the Court upon Plaintiff’s Unopposed Motion to Extend

Briefing Deadlines, it being stated that opposing counsel concurs in the granting of the Motion,

and the Court having read the Motion and being fully advised of the premises,

       IT IS THEREFORE ORDERED that Plaintiff is granted through March 16, 2020, to serve

her Motion to Reverse or Remand for a Rehearing with Supporting Memorandum.

       IT IS FURTHER ORDERED that Defendant is granted through May 15, 2020 to serve his

Response, and Plaintiff through May 29, 2020 to serve her reply.




                                            HONORABLE STEPHAN M. VIDMAR
                                            UNITED STATES MAGISTRATE JUDGE
Submitted and Approved By:



/s/ Laura Joellen Johnson
Laura Joellen Johnson
MICHAEL ARMSTRONG LAW
Attorneys for Plaintiff
220 Adams St. SE, Suite B
Albuquerque, NM 87108
(505) 890-9056
(505) 266-5860 fax



Email Approval on February 11, 2020
Manuel Lucero, AUSA
manny.lucero@usdoj.gov
United States Attorney's Office
District of New Mexico
P.O. Box 607
Albuquerque, NM 87103
(505) 224-1504
(505) 346-7205 fax




                                      2
